Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
                                            DETAILED ACTION 
EXAMINER’S AMENDMENT
2.      An examiner’s amendment to the record appears below. 
         Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.       Authorization for this examiner’s amendment was given in a telephone interview with Zachary Kelton (Reg. No. 71,345), attorney for Applicant, on 04/15/2022, amendment to claims 1, 6, 11, 16, 19-20, and 23
	In the claim:
1.	(Currently Amended) A system comprising:
a seismic source configured to generate seismic waves;
a seismic sensor configurable to detect the seismic waves output from the seismic source and generate seismic data based on the seismic waves;
a processor; and
a memory including instructions that are executable by the processor for causing the processor to:
receive the seismic data generated by the seismic sensor, the seismic data indicating locations of a plurality of geological bodies in a target area of a subterranean formation, wherein the target area of the subterranean formation excludes a wellbore and the seismic data is usable for assessing whether the target area of the subterranean formation is suitable for drilling the wellbore;
generate a seismic-attribute dataset based on the seismic data;
provide the seismic data and the seismic-attribute dataset as input to a trained machine-learning modelthe trained machine-learning model including a dense layer to provide one or more identifiers indicating one or more types of geological bodies that are present in the target area of the subterranean formation, wherein a location of [[the]]a target type of geological body in the subterranean formation affects whether the target area of the subterranean formation is suitable for drilling the wellbore, and wherein the target type of geological body includes a salt body or a hydrocarbon body;
in response to providing the seismic data as input to the trained machine-learning model, receive an output from the trained machine-learning model indicating that the target area of the subterranean formation includes the target type of geological body; and
execute one or more processing operations for facilitating hydrocarbon exploration or extraction based on the output from the trained machine-learning model, wherein the one or more processing operations include:
		determining that the target type of geological body is present in the target area of the subterranean formation based on the output from the trained machine-learning model;
		executing an edge-detection algorithm on the seismic data to determine an outer boundary of the target type of geological body that is present in the target area;
		generating a graphical user interface that highlights the outer boundary relative to the seismic data to assist a well planner in determining the location of the target type of geological body in the target area; and
	displaying the graphical user interface on a display device for assisting the well planner in determining whether the target area is suitable for drilling.

2.	(Canceled) 
3.	(Canceled) 
4.	(Previously Presented) The system of claim 1, wherein:
the graphical user interface includes an outline of the outer boundary overtop of the seismic data to highlight the outer boundary; or
the graphical user interface excludes seismic content external to the outer boundary from the seismic data to highlight the outer boundary.
5.	(Original) The system of claim 1, wherein the one or more processing operations include smoothing the seismic data by applying a median filter to the seismic data.
6.	(Currently Amended) The system of claim 1, wherein the includes a plurality of data point values for a particular type of seismic attribute, each data point value in the plurality of data point values being generated by applying one or more algorithms to a corresponding data point in the seismic data

7.	(Original) The system of claim 6, wherein the particular type of seismic attribute is a relative acoustic impedance, an apparent polarity, a reflection strength, a root mean squared frequency, or an arc length.
8.	(Previously Presented) The system of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to, prior to receiving the seismic data:
receive training data that includes a plurality of seismic datasets, wherein the training data indicates which target type of geological body is present in each seismic dataset among the plurality of seismic datasets, and wherein the training data excludes the seismic data; and
train a machine-learning model using the training data to generate the trained machine-learning model.
9.	(Previously Presented) The system of claim 1, wherein the one or more processing operations include:
determining that the target area of the subterranean formation is suitable or unsuitable for drilling the wellbore by applying the output from the trained machine-learning model to a predefined set of rules;
generating the graphical user interface to indicate that the target area is suitable or unsuitable for drilling the wellbore, respectively; and
displaying the graphical user interface on the display device.
10.	(Previously Presented) The system of claim 1, wherein the one or more processing operations include:
generating a three-dimensional simulation of the target area of the subterranean formation based on the seismic data and the output from the trained machine-learning model;
executing the three-dimensional simulation to determine simulated properties of the target area of the subterranean formation; and
providing the simulated properties to the well planner for use in a hydrocarbon exploration or extraction process.
11.	(Currently Amended) A method comprising:
receiving, by a processor, seismic data indicating locations of a plurality of geological bodies in a target area of a subterranean formation, wherein the seismic data is generated by one or more seismic sensors configured to detect seismic waves associated with the subterranean formation that are outputted by a seismic source;
generating, by the processor, a seismic-attribute dataset based on the seismic data;
providing, by the processor, the seismic data and the seismic-attribute dataset as input to a trained machine-learning modelthe trained machine-learning model including a dense layer to provide one or more identifiers indicating one or more types of geological bodies that are present in the target area of the subterranean formation, wherein a location of [[the]]a target type of geological body in the subterranean formation affects whether the target area of the subterranean formation is suitable for drilling [[the]]a wellbore, and wherein the target type of geological body includes a salt body or a hydrocarbon body;
in response to providing the seismic data as input to the trained machine-learning model, receiving, by the processor, an output from the trained machine-learning model indicating that the target area of the subterranean formation includes the target type of geological body; and
executing, by the processor, one or more processing operations for facilitating hydrocarbon exploration or extraction based on the output from the trained machine-learning model, wherein the one or more processing operations include:
	determining that the target type of geological body is present in the target area of the subterranean formation based on the output from the trained machine-learning model;
	executing an edge-detection algorithm on the seismic data to determine an outer boundary of the target type of geological body that is present in the target area of the subterranean formation;
	generating a graphical user interface that highlights the outer boundary relative to the seismic data to assist a well planner in determining a location of the target type of geological body in the target area; and
	displaying the graphical user interface on a display device for assisting the well planner in determining whether the target area is suitable for drilling.
12.	(Canceled) 
13.	(Canceled) 
14.	(Previously Presented) The method of claim 11, wherein:
the graphical user interface includes an outline of the outer boundary overtop of the seismic data to highlight the outer boundary; or
the graphical user interface excludes seismic content external to the outer boundary from the seismic data to highlight the outer boundary.
15.	(Original) The method of claim 11, wherein the one or more processing operations include smoothing the seismic data by applying a median filter to the seismic data.
16.	(Currently Amended) The method of claim 11, wherein the seismic- attribute dataset includes a plurality of data point values for a particular type of seismic attribute, each data point value in the plurality of data point values being generated by applying one or more algorithms to a corresponding data point in the seismic data

17.	(Original) The method of claim 16, wherein the particular type of seismic attribute is a relative acoustic impedance, an apparent polarity, a reflection strength, a root mean squared frequency, or an arc length.
18.	(Previously Presented) The method of claim 11, further comprising, prior to receiving the seismic data:
receiving training data that includes a plurality of seismic datasets, wherein the training data indicates which of the target type of geological body is present in each seismic dataset among the plurality of seismic datasets, and wherein the training data excludes the seismic data; and
training a machine-learning model using the training data to generate the trained machine-learning model.
19.	(Currently Amended) The method of claim 11, wherein the one or more processing operations include:
determining that the target area of the subterranean formation is suitable or unsuitable for drilling a wellbore by applying the output from the trained machine-learning model to a predefined set of rules; and
generating the display device.
20.	(Currently Amended) A non-transitory computer-readable medium comprising program code that is executable by a processor for causing the processor to:
receive seismic data indicating locations of a plurality of geological bodies in a target area of a subterranean formation, the seismic data being generated by one or more seismic sensors configured to detect seismic waves associated with the subterranean formation output by a seismic source;
generate a seismic-attribute dataset based on the seismic data;
provide the seismic data and the seismic-attribute dataset as input to a trained machine-learning model , the trained machine-learning model including a dense layer to provide one or more identifiers indicating one or more types of geological bodies that are present in the target area of the subterranean formation, wherein a location of a target type of geological body in the subterranean formation affects whether the target area of the subterranean formation is suitable for drilling a wellbore, and wherein the target type of geological body includes a salt body or a hydrocarbon body;
in response to providing the seismic data as input to the trained machine-learning model, receive an output from the trained machine-learning model indicating that the target area of the subterranean formation includes the target type of geological body; and
execute one or more processing operations for facilitating hydrocarbon exploration or extraction based on the seismic data and the output from the trained machine-learning model, wherein the one or more processing operations include:
	determining that the target type of geological body is present in the target area of the subterranean formation based on the output from the trained machine-learning model;
	executing an edge-detection algorithm on the seismic data to determine an outer boundary of the target type of geological body that is present in the target area of the subterranean formation;
	generating a graphical user interface that highlights the outer boundary relative to the seismic data to assist a well planner in determining a location of the target type of geological body in the target area; and
		displaying the graphical user interface on a display device for assisting the well planner in determining whether the target area is suitable for drilling.	
21.	(Previously Presented) The non-transitory computer-readable medium of claim 20, wherein:
the graphical user interface includes an outline of the outer boundary overtop of the seismic data to highlight the outer boundary; or
	the graphical user interface excludes seismic content external to the outer boundary from the seismic data to highlight the outer boundary.
22.	(Previously Presented) The non-transitory computer-readable medium of claim 20, wherein the one or more processing operations include smoothing the seismic data by applying a median filter to the seismic data.
23.	(Currently Amended) The non-transitory computer-readable medium of claim 20, wherein the seismic-attribute dataset includes a plurality of data point values for a particular type of seismic attribute, each data point value in the plurality of data point values being generated by applying one or more algorithms to a corresponding data point in the seismic data

24.	(Previously Presented) The non-transitory computer-readable medium of claim 23, wherein the particular type of seismic attribute is a relative acoustic impedance, an apparent polarity, a reflection strength, a root mean squared frequency, or an arc length.
The Examiner’s amendment has been made in order to place the application in
a condition for allowance.
 
Allowable Subject Matter 
4	Claims 1, 4-11 and 14-24 are allowed.
 	The following is an examiner’s statement of reason for allowance:  
(1)  In regards to the 101 rejection: The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception. The claim amendments recite additional elements that integrate the claim into a practical application.  Thus, the claims are eligible.
(2)  The prior art of record of Roy discloses generating and receiving seismic data indicating locations of geological bodies in a subterranean formation, provide the seismic data to a trained machine learning model to determine and provide the geological body types of geological bodies includes the target type of geological body.
The prior art of record of Wang discloses a median filter method smoothing algorithm in order to produce various filtering effects.
However, none of the above prior arts in individual nor in combination that teaches or suggests “generate a seismic-attribute dataset based on seismic data and provide seismic data and seismic-attribute dataset into a trained machine-learning model which includes a dense layer to provide one or more identifiers indicating one or more types of geological bodies and determine the target type if represent in the target area of the subterranean formation based on output of the trained machine-learning model, executing an edge-detection algorithm on the seismic data to determine an outer boundary of the target type of geological body that is present in the target area, and generating a GUI highlights the outer boundary relative to the seismic data” as recited in all independent claims and with all other limitations in the claims and defined by applicant.  
Each of dependent claims depends upon one of the above and thus is allowable for at least the same reasons.  

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-
7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDA DINH/Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863